Adam Hanson OSB# 123355
Hanson & Walgenkim, LLC
838 Commercial St NE
Salem, OR 97301
Tel. (503) 383-1496 || Fax (503) 766-6477
adam@hansonwalgenkim.com
Attorney for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                    EUGENE DIVISION


JANA HERDER, individual                               Civ. No. 6:18-cv-00529-MC

                                Plaintiff,            PLAINTIFF’S LAY WITNESS LIST
         v.

HUTCHINS IMPORTED MOTORS, INC,
dba LITHIA TOYOTA OF
SPRINGFIELD, a domestic corporation,

                                Defendant.




         Pursuant to the order of the Court, plaintiff intends to call the following lay witnesses at

trial.

Witness 1: Jana Herder
2190 Norkenzie Rd, Eugene, OR 97402
1.5 hours

         Ms. Herder will testify consistent with her deposition. In addition, she will testify about

her purchase and subsequent issues as follows.

         On July 13, 2017 Ms. Herder purchased a 1991 Toyota 4Runner (4Runner) from Lithia

Toyota of Springfield (Lithia). She had worked on the deal for several days and was finally able

to complete the purchase on the 13th. In her trips to the store before the 13th, she attempted to
 PLAINTIFF’S LAY WITNESS LIST – Page 1 of 7                       Hanson & Walgenkim, LLC
                                                                  838 Commercial St NE
                                                                  Salem, OR 97301
                                                                  Tel. (503) 383-1496 || Fax (503) 766-6477
purchase the 4Runner with her wife, Ariel Fair. She will testify about that process and how they

could not get the financing to work with both of them on the deal. Ms. Herder will also testify

about this being her first vehicle purchase and the first major purchase of her young marriage.

She will testify about her need for a new vehicle and her desire for something that would allow

her to go off road from time to time for camping and hiking trips.

       Ms. Herder was drawn to Lithia’s store by an advertisement that showed the 4Runner in

good condition and with low miles. Ms. Herder will testify that this advertisement represented

the 4Runner to be in great condition and advertised the mileage as a little over 150,000 miles

without any disclaimers or warnings regarding the mileage.

       Ms. Herder will testify about her interactions with the various sales and financing

individuals at Lithia. She will testify about the discussions she had with her sales representative,

Chris Vann, and about the representations he made to her and her wife about the condition and

value of the 4Runner. Chris Vann, and other members of Lithia’s sales staff, made repeated

representations about the great condition of the 4Runner for its age and about how it had very

low mileage for its year. Ms. Herder will testify that any time the mileage was discussed as being

incorrect, she was assured that it was correct and there is no way it could be off.

       Ms. Herder will testify that before her purchase, she researched the history of Toyota

4Runners from the early 1990s. She discovered many enthusiast message boards on the internet

with discussions about the durability and longevity of the 4Runners from this era. Specifically,

the internet discussions pointed out the engine in these 4Runners typically run for about 300,000

miles and at the 150,000 mile mark, they should have their timing belt and water pump replaced.

Ms. Herder used that information in her valuation and negotiation for the purchase of the

4Runner. Specifically, she believed that this 4Runner had just over 150,000 miles driven, so it


 PLAINTIFF’S LAY WITNESS LIST – Page 2 of 7                     Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
was about half way through its life. She also used this knowledge to negotiate the replacement

of the timing belt and water pump. Ms. Herder will testify that she would not have purchased the

4Runner at any price if she knew the mileage was incorrect or unknown.

       During this final negotiation process, and while signing all of the purchase documents for

the 4Runner, Ms. Herder was presented with a Carfax report. This Carfax report indicated that

there was a mileage discrepancy and the odometer may not be correct. Ms. Herder will testify

that she observed this on the Carfax report and asked what it all meant. She was reassured by the

staff at Lithia that Lithia had researched this issue and this was an error on the Carfax report and

she had nothing to worry about because the advertised mileage of 157,758 was correct. Satisfied

with this response, Ms. Herder signed the Carfax report as requested by Lithia.

       Ms. Herder will also testify that she was presented with a DMV Secure Odometer

Disclosure form to sign while she was closing the deal for the 4Runner. This was presented by

Stephen Bennett, the finance and insurance manager at Lithia who oversaw the closing of Ms.

Herder’s sale. He presented the document showing 157,758 as the miles as the actual miles of

the vehicle. Ms. Herder will testify that Stephen Bennett signed the form in front of her

certifying the mileage of 157,758 to be the actual mileage of the 4Runner.

       Ms. Herder will testify that within a few weeks after the purchase of the 4Runner in

September of 2017, the 4Runner broke down on Interstate 5 near Salem when her wife was

driving the 4Runner. Ms. Herder will testify that her wife called her in tears wondering what to

do with 4Runner and about the stressful event she just lived through having to navigate a non-

running vehicle off the road on highway traffic. Ms. Herder will discuss how the 4Runner was

towed to Capitol Toyota in Salem. While it was at Capitol Toyota, she learned for the first time

that the mileage was actually greater than what Lithia represented. Capitol Toyota was very


 PLAINTIFF’S LAY WITNESS LIST – Page 3 of 7                     Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
familiar with this specific 4Runner and had been involved in its maintenance and service for

many years. Ms. Herder learned from Capitol Toyota that the 4Runner had its instrument cluster,

including the odometer, replaced at the Capitol Toyota store years before she made her purchase.

She will also testify that she learned from Capitol Toyota that not long before she purchased the

4Runner, it was at their store for service and they recommended the engine be replaced. The

information about the recommended engine replacement was recorded on the Toyota Service

Lane software system, a software service that Toyota Motor Corporation uses for tracking

service of its vehicles and makes available to all franchise dealers, including Lithia. The owner at

the time declined and soon after traded this 4Runner in at Lithia’s store. Ms. Herder will testify

that Lithia did not disclose these recommended repairs to her at any time.

       Ms. Herder will testify about the help she received in dealing with the broken down

vehicle from her father, Todd Herder. Specifically she will testify about their collective

interactions with Capitol Toyota and her father’s subsequent research into the 4Runner. Ms.

Herder will testify about her father’s counsel and guidance and how she shared all of the small

details of her purchase with her father. She will testify that they worked together to try and

resolve this issue with Capitol Toyota and how they worked together to get where they are today.

       Ms. Herder was damaged financially by Lithia’s misrepresentations. She purchased the

4Runner without being told about its service history, including the repairs recommended by

Capitol Toyota, and without being told the odometer reading was incorrect. She incurred a loan

obligation, lost $3,000 as a downpayment, and now makes monthly payment for a vehicle that

she has not been able to drive since September of 2017. She incurred the stress of having to deal

with a breakdown and figuring out how to climb out of this financial mess. She ended up with a

4Runner that is worth far less than was represented because of the mileage discrepancy. Ms.


 PLAINTIFF’S LAY WITNESS LIST – Page 4 of 7                     Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
Herder will testify about how this financial hardship had been difficult to deal and has created

undue stress in her life and marriage.



Witness 2: Todd Herder
3021 NW Angelica Drive, Corvallis, OR 97330
1 hour

       Mr. Herder will testify about his interactions with his daughter, Jana Herder, regarding

the purchase of the vehicle and its subsequent breakdown. Specifically, he will testify about the

way Ms. Herder was treated by Lithia during the purchase. He will testify that Ms. Herder told

him she felt like these men were trying to intimidate these young girls and not treating them with

respect. He will discuss the disclosures made about the vehicle by Lithia insisting it was in great

condition. Mr. Herder will also testify about the good job Ms. Herder did negotiating the repairs

to the 4Runner at the time of sale based on her research.

       Mr. Herder will also testify about the breakdown of the 4Runner just weeks after its

purchase. Todd was contacted by Ariel Fair, his daughter-in-law, immediately after the 4Runner

broke down on Interstate 5. He will discuss how she was in tears, was very distraught about the

event, and how dangerous it was operating a vehicle that had broken down on the freeway. He

will testify about how he advised Ms. Fair to tow the 4Runner to Capitol Toyota, the nearest

Toyota dealership. He will also testify about the phone call he received from the service manager

at Capitol Toyota informing him that he instrument cluster, including the odometer, were

replaced by Capital Toyota many years ago. Mr. Herder will also testify about Capitol Toyota’s

disclosure of their prior service on this 4Runner and how they recommended an engine

replacement to the prior owner not long before it was traded in at Lithia. He will also testify

about how he learned from Capitol Toyota’s service manager that this information was recorded


 PLAINTIFF’S LAY WITNESS LIST – Page 5 of 7                     Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
on the Toyota Service Lane software system, a software service that Toyota Motor Corporation

uses for tracking service of its vehicles and makes available to all franchise dealers, including

Lithia.

          Mr. Herder will also testify about the research he did into the 4Runner after the

breakdown. This will include his research into the service history from Toyota Motor

Corporation, Carfax, as well as the documents provided by Lithia at the time of sale.



Witness 3: Ariel Fair
2190 Norkenzie Rd, Eugene, OR 97402
1 hour

          Ariel Fair will testify about her interactions with her wife, Jana Herder and the purchase

of the vehicle. Ms. Fair will testify about the numerous discussions she had with her wife about

the purchase of the 4Runner before they decided to buy. Ms. Fair will testify about their decision

to purchase the 4Runner and the research discussed with her wife to solidify that decision. She

will testify about the advertisement she saw representing the 4Runner to be in good condition

with very low miles for its year.

          Ms. Fair will testify about her trips to the Lithia store with her wife and her involvement

in the sale as a potential co-buyer. Ms. Fair will testify about how she was not able to be a co-

buyer of the vehicle because of issues with her credit. She will testify about Lithia’s statements

about the great condition of the 4Runner and their representations of mileage being correct. She

will discuss how any time she and her wife discussed the mileage being off or incorrect, they

were assured it was right and it could not be wrong. She will testify that she and her wife would

not have purchased the 4Runner if they knew the mileage was incorrect or unknown.

          Ms. Fair will also testify about the breakdown of the vehicle. She will testify that she


 PLAINTIFF’S LAY WITNESS LIST – Page 6 of 7                       Hanson & Walgenkim, LLC
                                                                  838 Commercial St NE
                                                                  Salem, OR 97301
                                                                  Tel. (503) 383-1496 || Fax (503) 766-6477
was driving the 4Runner alone on Interstate 5 in early September, that it was a rainy day and

driving conditions were bad, and that she had to navigate a dead vehicle off of the freeway in

these conditions. She will discuss the stress she was under during this process and her subsequent

tear-filled discussions with her wife and her father-in-law. She will discuss how she had the

4Runner towed to Capitol Toyota. She will also testify about the interactions with about the

interactions with Capitol Toyota after the breakdown regarding the true mileage and the prior

recommended work on the 4Runner that Lithia did not disclose at the time of sale.

       Ms. Fair will testify how this has been a financial burden on her family, specifically how

they have been required to make a monthly payment for a vehicle they have not been able to

drive since September 2017. She will discuss the stress in her life and that of her wife as a direct

result of Lithia’s failure to disclose the prior mechanical defects of the 4Runner and by not

disclosing the true and correct mileage of the 4Runner.



DATED: August 2, 2019

                                                      /s/Adam Hanson
                                                      Adam Hanson, OSB# 123355




 PLAINTIFF’S LAY WITNESS LIST – Page 7 of 7                     Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
